Citation Nr: 0836180	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for scars of the face, forehead and neck.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for severed flexor tendons, right (dominant) second 
and third fingers.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for neuropathy of the left axillary nerve status post 
dislocation of the left acromioclavicular joint and deformity 
of the humerus.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for third degree burn scars of the right lower 
extremity.  

5.  Entitlement to a compensable disability evaluation for 
residual scarring of the right thigh.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-traumatic stress disorder (PTSD).  
7.  Entitlement to service connection for bone shortening of 
the right lower extremity, to include as due to the veteran's 
service-connected burn scars.  

8.  Entitlement to service connection for a lumbar 
spondylosis with degenerative disc disease, claimed as a 
lumbar spine disability, to include as secondary to the 
shortening of the veteran's right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1958 to March 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, granting service connection for PTSD at 
a disability rating of 10 percent, and denying the remainder 
of the veteran's claims.  

The issues of bone shortening of the right lower extremity 
and a lumbar spine disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The scars of the veteran's face and head are manifested 
by hyperpigmentation, slight depression, and are at least 0.6 
centimeters in width at the widest part.  

2.  The severed flexor tendons of the right index and long 
fingers of the veteran's right hand are manifested with 
unfavorable ankylosis and pain upon motion; they do not 
affect the range of motion of the remaining digits of the 
right hand.  

3.  The veteran's neuropathy of the left axillary nerve is 
manifested by severe incomplete paralysis, instability, pain, 
weakness, and mild reduction in range of motion; it is not 
manifested by complete paralysis or an inability to abduct.  

4.  The veteran's left shoulder is manifested by degenerative 
changes, some numbness, and a slight limitation of motion.  

5.  The third degree burn scar of the veteran's right lower 
extremity is 28 square centimeters in size and fragile; it is 
not 465 square centimeters or greater.  

6.  The scarring of the veteran's right thigh is superficial, 
nonsensitive, and approximately 30 square centimeters in 
size; it is not deep, does not result in a limitation of 
motion, and is not 929 square centimeters or more in size.  

7.  Prior to March 26, 2008, the veteran's PTSD was 
manifested by social impairment, depression, anxiety and 
sleep impairment; it was not manifested by periods of 
inability to perform tasks, panic attacks, mild memory loss, 
or suspiciousness.  

8.  As of March 26, 2008, the veteran's PTSD has been 
manifested by periods of inability to perform tasks, 
depression, anxiety, increased social isolation, panic 
attacks, mild memory loss, suspiciousness, and chronic sleep 
impairment; it was not manifested by flattened affect, 
circumstantial or stereotyped speech, impairment of long-term 
memory, impaired judgment, or difficulty in maintaining 
social relationships.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected scars of the face and forehead 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008).  

2.  The criteria for a disability rating in excess of 30 
percent for severed flexor tendons, right (dominate), second 
and third fingers, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 
5219, 5152-5156 (2008).  

3.  The criteria for a disability rating in excess of 20 
percent for neuropathy of the left axillary nerve status post 
dislocation of the left acromioclavicular joint and deformity 
of the humerus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 4124a, Diagnostic Codes 
5201, 8518 (2008).  

4.  The criteria for a disability rating in excess of 20 
percent for third degree burn scars of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008).  

5.  The criteria for a compensable disability rating for 
scars of the right thigh have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Code 7800 (2008).  

6.  The criteria for a disability rating in excess of 10 
percent for PTSD prior to March 26, 2008 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.129, Diagnostic Code 9411 (2008).  

7.  The criteria for a disability rating of 30 percent for 
PTSD since March 26, 2008 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.129, Diagnostic 
Code 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for a higher disability evaluation for 
PTSD arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to the remainder of the veteran's claims for a 
higher disability evaluation, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claims, the medical or lay evidence must show a worsening 
or increase in severity of the disabilities, and the effect 
that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran in January 2004, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The letter also informed the veteran of the need to 
demonstrate an increased severity of his service-connected 
disabilities.  

The Board acknowledges that the letter sent to the veteran in 
January 2004 did not fully meet the requirements of Vazquez-
Flores and was not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with additional 
correspondence regarding what was needed to support his 
claim.  Specifically, the January 2005 statement of the case 
(SOC) informed the veteran of the criteria necessary to 
establish an increased disability rating under the relevant 
diagnostic codes.  The veteran was also sent additional 
notice letters in January 2008 and May 2008 that informed the 
veteran of the need to demonstrate an impact on his 
employment and daily life, and provided the veteran with 
details on how to establish an effective date.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.  Moreover, the veteran 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in his statements.  Specifically, the 
veteran provided details about the impact on his daily life 
in his May 2004 notice of disagreement (NOD).  The veteran's 
February 2005 appeal to the Board, and his representative's 
August 2008 statement, described how the veteran's PTSD 
symptoms had worsened as well.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in February 2004, March 2005, and March 2008, 
and VA has obtained these records as well as the records of 
the veteran's outpatient treatment with VA.  Significantly, 
VA received a letter from the veteran in June 2008 indicating 
that he had no additional information or evidence in support 
of his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




Increased Rating Claims  

For historical purposes, the Board notes that according to 
the veteran's service medical records, he was the sole 
survivor of a plane crash in March 1959.  The veteran 
received first and second degree burns to the face, neck 
hands and lower extremities, with possible third degree burns 
to the right leg and hand.  Upon initial examination, the 
veteran had a noticeable deformity of the left shoulder, and 
avulsion of approximately 1/3 of the veteran's scalp.  He was 
also noted to have a laceration of the right palm, involving 
the flexous tendons of a number of his digits.  The veteran 
was discharged from the naval hospital in August 1960.  All 
of the claims currently before the Board are a result of this 
1959 accident.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Scars 

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the eight characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: (1) Scar is 
5 or more inches (13 or more centimeters (cm)) in length; (2) 
scar is at least one-quarter inch (0.6 cm) wide at the widest 
part; (3) surface contour of scar is elevated or depressed on 
palpation; (4) scar is adherent to underlying tissue; (5) 
skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm); (6) skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm); (7) underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm); and (8) skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm) are rated 30 percent disabling.  Scars in 
an area or areas exceeding 144 square inches (929 sq. cm) are 
rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm) or greater, are rated 10 percent disabling.  Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

A.  Face and Forehead

The veteran was originally granted service connection for 
scars of the face and forehead incurred after the previously 
described plane crash during the veteran's military service 
in a May 1961 rating decision.  A disability evaluation of 50 
percent was assigned under Diagnostic Code 7800, effective as 
of March 2, 1961.  In an October 1963 rating decision, the 
veteran's disability evaluation was decreased to 30 percent, 
effective as of January 1, 1964.  In September 2003, the 
veteran filed a claim seeking an increased disability 
evaluation for the scars of his face and forehead.  The RO 
denied the veteran's request in an April 2004 rating 
decision, and the veteran subsequently appealed his claim to 
the Board.  However, upon review of the record, the Board 
must also conclude that the veteran is not entitled to a 
disability evaluation in excess of 30 percent for his 
service-connected scars of the face and forehead.  

A VA examination was accomplished in February 2004.  The 
examiner noted in the examination report that the veteran 
suffered severe burns over his scalp, forehead and nose as a 
result of a plane crash.  Upon examination, the examiner 
noted that the veteran had hypopigmentation of the skin of 
the scalp.  This scar was noted to have a small ulceration as 
well.  Scars of the nose were not visible upon examination.  
No measurements of these scars were recorded as part of this 
examination.  

VA again examined the veteran's scars in a March 2005 VA 
examination.  According to the report, the veteran had a 12 
centimeter linear scar extending from the right temporal area 
upwards to the top of the occiput.  The scar was the same 
color as the surrounding skin with minimal depression.  The 
examiner also noted the presence of a flat scar that was 65 
cm in size and slightly darker than the surrounding skin.  
The examiner also noted a 3.5 centimeter irregular scar in 
the right external ear.  Finally, the examiner noted the 
presence of a small burn scar over the right eyelid.  

Another VA examination was accomplished in March 2008, the 
report of which indicates that the veteran had no skin 
breakdown or pain as a result of this scar.  The examiner 
noted the presence of a scar above the right upper eyelid 
that was 2 cm by 4 cm.  The examiner also noted a scar at the 
right mid to lateral aspect of the forehead that had a 
maximum width of .5 cm and a maximum length of 3 cm.  
Finally, the examiner noted that while the veteran's medical 
history notes the presence of a burn scar over the neck, the 
examiner was not able to see or appreciate any burn scar over 
the neck upon examination.  

Based on the above, there is nothing to support the veteran's 
contention that he is entitled to a disability evaluation in 
excess of 30 percent.  The next-higher disability evaluation 
of 50 percent requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  The evidence 
above does not indicate such a level of disfigurement.  As 
such, a disability evaluation in excess of 30 percent is 
denied.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained 30 percent disabling 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 30 percent for scars 
of the head, face and neck  must be denied.

B.  Third Degree Burn Scars of the Right Lower Extremity 

The veteran was originally granted service connection for a 
third degree burn scar of the right leg in a May 1961 rating 
decision.  A disability evaluation of 20 percent was assigned 
based on Diagnostic Code 7801.  The veteran filed a claim for 
an increased disability evaluation in September 2003, and 
appealed this matter to the Board in February 2005.  However, 
the evidence of record indicates that a disability evaluation 
in excess of 20 percent is not warranted.  

According to the February 2004 VA examination report, the 
veteran's scar is fragile, easily traumatized, and will bleed 
easily with minimal trauma.  Measurements were not provided 
as part of this examination.  The veteran was again examined 
by VA for this scar in March 2005.  According to that 
examination report, the scar on the veteran's right ankle 
measured 9.6 cm.  The veteran's scars were examined again in 
March 2008.  According to that examination report, the scar 
on the veteran's right lower extremity measured 4 cm by 7 cm, 
or, 28 square cm.  

The veteran is currently evaluated as 20 percent disabled for 
this scar.  The next higher disability evaluation under 
Diagnostic Code 7801 is 30 percent, which requires that the 
scar exceed an area of 72 square inches or 465 square cm.  In 
this case, the veteran's scar covers 28 square cm.  As such, 
a 30 percent disability evaluation is not warranted for the 
veteran's right lower extremity scar.  

Based upon the guidance of the Court in Hart, 21 Vet. App. 
505 (2007), the Board has considered whether a staged rating 
is appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period of the appeal, and as such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
for a disability evaluation in excess of 20 percent for a 
third degree burn scar of the right lower extremity must be 
denied.

C.  Residual Scarring of the Right Thigh 

The veteran is currently service-connected for the residual 
scarring on his upper right thigh from skin grafts taken to 
repair the damage caused during the 1959 plane crash.  A 
noncompensable disability evaluation is currently assigned 
under Diagnostic Code 7802.  The veteran is seeking a 
compensable disability evaluation, but the evidence does not 
support such a rating.  

According to the February 2004 examination report, the 
veteran reported no problems at all from the residual 
scarring of his skin grafts.  Measurements were not taken as 
part of this examination.  According to the March 2005 
report, the skin graft scar on the veteran's right thigh left 
two patches - one measuring 4.2 by 1.5 cm, and the other 
measuring 4 by 2 cm.  No tenderness, numbness or 
hyperesthesia was noted upon palpation.  The veteran was 
again examined by VA for his scars in March 2008.  According 
to this examination, the combined total of these scars was 5 
cm by 6 cm, or, 30 square cm.  

The next-higher disability evaluation under Diagnostic Code 
7802 is 10 percent.  A 10 percent rating is warranted when 
there is a superficial scar that does not cause limited 
motion on an area other than the head, face or neck, covering 
an area or areas of 929 square cm or more.  In this case, the 
veteran's scarring covers an area of only 30 square cm.  As 
such, a compensable disability evaluation is not warranted.  

Based upon the guidance of the Court in Hart, 21 Vet. App. 
505 (2007), the Board has considered whether a staged rating 
is appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period of the appeal, and as such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a compensable disability evaluation for residual scarring 
of the thigh must be denied.

Right Index and Middle Fingers

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The current regulations refer to unfavorable ankylosis of 
multiple digits of either hand at Diagnostic Codes 5216 to 
5219.  Ankylosis means complete bony fixation in a single 
position, and may be considered favorable or unfavorable.  
Unfavorable ankylosis of the index and long finger of the 
dominant hand results in a 30 percent disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5219.  Under Diagnostic 
Code 5219, the maximum schedular evaluation which may be 
assigned for ankylosis of the second and third finger is 30 
percent.  That is the rating that has been assigned.  

The veteran was originally granted service connection for the 
residuals of severed flexor tendons in his right index and 
right middle fingers in a May 1961 rating decision.  A 
disability rating of 30 percent was assigned under Diagnostic 
Code 5219.  The veteran is currently seeking a disability 
evaluation in excess of 30 percent for this disability.  

The veteran contends that he should be granted a disability 
rating in excess of 30 percent, due to an overall worsening 
in the flexibility of his right hand.  However, according to 
the March 2005 VA examination report, there was no loss of 
range of motion of the first, fourth and fifth fingers of the 
right hand.  The examiner also concluded that the veteran's 
second and third finger ankylosis did not interfere much with 
the veteran's daily activities of taking care of his house 
while his wife was at work, aside from experiencing 
difficulty while writing or occasionally dropping objects.  

Likewise, according to the veteran's March 2008 VA 
examination report, the ankylosed digits do not interfere 
with motion of the other digits or the veteran's overall 
right hand function.  In fact, the examiner noted that all 
other fingers of the right hand have a full range of motion 
at all joints.  However, the ankylosed digits have resulted 
in decreased strength and dexterity of the right hand.  There 
is also pain on motion, but no additional pain or loss of 
range of motion on repetitive use.  The examiner concluded 
that there was a mild to moderate effect on the veteran's 
usual daily activities.  

According to Diagnostic Code 5219, VA is also to consider 
whether evaluation as amputation is warranted.  Ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or in full flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  With only one joint of a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 
2 inches (5.1 cm) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  With the thumb, the carpometacarpal 
joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for codes 
5216 through 5219 apply to unfavorable ankylosis or limited 
motion preventing flexion of tips to within 2 inches (5.1 cm) 
of median transverse fold of the palm.  Extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  38 C.F.R. § 4.71a.  

According to the March 2008 VA examination report, ankylosis 
of the right index finger is at the PIP joint, and the finger 
is flexed at 30 degrees.  Ankylosis of the right long finger 
is at the MP joint, and is flexed at 45 degrees.  Therefore, 
based on the above criteria, the veteran's fingers are not 
effectively amputated, and further consideration under 
Diagnostic Codes 5152 through 5156 is unnecessary.  

Based on the above, the Board does not find that a disability 
rating in excess of 30 percent is warranted for the 
unfavorable ankylosis of the veteran's right index and long 
fingers.  The veteran is already receiving the maximum under 
the applicable Diagnostic Code.  Also, considering the DeLuca 
criteria, the veteran's functional loss has been described as 
mild to moderate.  The veteran is able to perform most of his 
daily activities, and there is no additional pain or loss of 
range of motion on repetitive use.  As such, the Board finds 
that a 30 percent disability evaluation sufficiently 
represents the level of disability experienced by the veteran 
as a result of the disability of his right index and middle 
fingers.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 30 percent for 
ankylosis of the right index and middle fingers must be 
denied.

Left Shoulder Disability

In 1959, the veteran dislocated his left shoulder in a plane 
crash.  This is not the veteran's dominate arm, as the 
veteran is right handed.  This dislocation resulted in a 
deformity of the veteran's left shoulder, and the veteran was 
service connected in March 1961 for left acromio clavicular 
joint dislocation with deformity of the humerus.  A 
disability evaluation of 20 percent is currently assigned 
under Diagnostic Code 8518.  The veteran contends that he is 
entitled to a disability rating in excess of 20 percent.  The 
Board, however, finds that the veteran is not entitled to a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 8518.  

Diagnostic Code 8518 provides ratings for paralysis of the 
circumflex nerve.  The Code provides that mild incomplete 
paralysis is rated 0 percent disabling on the major and minor 
side; moderate incomplete paralysis is rated 10 percent 
disabling on the major side and minor side; and severe 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side.  Complete 
paralysis of the circumflex nerve, where abduction of the arm 
is impossible, outward rotation is weakened, and the muscles 
supplied are deltoid and teres minor, is rated 50 percent 
disabling on the major side and 40 percent on the minor side.  
38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

The veteran was examined by VA in February 2004.  According 
to that examination, the veteran was able to lift his left 
shoulder above his head, but he was incapable of keeping it 
in that location.  Numbness was also noted along the outer 
aspect of the left humerus.  The examiner also indicated the 
presence of an obvious deformity with a large gap in the 
tissues at the head of the humerus and the glenoid fossa on 
the left.  The veteran reported an inability on his left side 
because of pain and numbness.  

According to the veteran's March 2005 VA examination, a rough 
bony contour deformity is present in the veteran's left 
shoulder.  The circumference of the veteran's left arm was 
approximately 1.5 cm smaller than the right arm, and muscle 
tone of the left arm was slightly less than that of the right 
arm.  The veteran reported numbness on the posterior part of 
the left arm and on the superior part of the left shoulder.  
The examiner concluded that range of motion of the veteran's 
left shoulder was reduced.  Extension was measured to 170 
degrees, abduction was measured to 170 degrees, and external 
and internal rotation were to 40 degrees, with subjective 
discomfort inside the shoulder.  

According to a March 2008 examination report, the veteran 
reported experiencing instability, pain, weakness and 
stiffness in his left shoulder.  There was also a decreased 
speed of joint motion noted.  The examiner also noted a 
decreased range of motion of the veteran's left shoulder, 
with flexion to 150 degrees, abduction to 150 degrees, 
internal rotation to 75 degrees and external rotation to 80 
degrees.  X-ray imagery was taken as part of this 
examination, and compared to earlier X-rays.  The examiner 
concluded that there has been significant progression in the 
degenerative process, with increased narrowing of the 
glenohumeral and acromioclavicular joints.  There was also 
increased deformity in the humeral head at this time.  

Based on the above evidence, the Board finds that a 
disability evaluation of 20 percent is appropriate under 
Diagnostic Code 8518.  The next-higher disability evaluation 
of 50 percent requires complete paralysis of the circumflex 
nerve, where abduction of the arm is impossible and outward 
rotation is weakened.  It is clear that the veteran does not 
experience complete paralysis of the circumflex nerve, as he 
is capable of raising his arm above his head and is capable 
of abducting to 150 degrees.  As such, the next-higher 
disability rating of 50 percent is not warranted.  

The Board has also considered whether a higher disability 
evaluation is warranted for limitation of motion.  In this 
regard, it is pointed out that normal ranges of motion of the 
shoulder are flexion from 0 degrees to 180 degrees, abduction 
from 0 degrees to 180 degrees, external rotation from 0 
degrees to 90 degrees, and internal rotation from 0 degrees 
to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Based on the 
March 2008 VA examination, the range of motion of the 
veteran's left shoulder is below normal, with flexion to 150 
degrees, abduction to 150 degrees, internal rotation to 75 
degrees and external rotation to 80 degrees.  However, range 
of motion is not so limited as to be compensable under 
Diagnostic Code 5201, which is the rating code used for 
limitation of motion of the arm.  Therefore, a higher 
disability evaluation for loss of range of motion is not 
warranted (to include under Diagnostic Code 5003, for 
arthritis, where a 10 percent evaluation, but no higher, 
would be warranted).  

Based upon the guidance of the Court in Hart, 21 Vet. App. 
505 (2007), the Board has considered whether a staged rating 
is appropriate.  However, in the present case, the veteran's 
symptoms remained no more than 20 percent compensable 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.  Furthermore, at no 
time prior to the March 2008 VA examination did the evidence 
satisfy the criteria for a separate 10 percent disability 
evaluation under Diagnostic Code 5003. 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 20 percent for 
incomplete paralysis of the left shoulder must be denied.  

Post-Traumatic Stress Disorder (PTSD)

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities:

A 10 percent evaluation is provided for an acquired 
psychiatric disorder that causes an occupational and social 
impairment with mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The veteran was service-connected for PTSD in the currently 
appealed April 2004 rating decision.  A disability evaluation 
of 10 percent was assigned under Diagnostic Code 9411, and an 
effective date of September 29, 2003 was assigned.  The 
veteran appealed this decision to the Board, seeking a higher 
initial disability evaluation.  While the Board does not 
agree that the veteran is entitled to a higher initial 
disability evaluation, it does conclude that the evidence 
supports a 30 percent disability evaluation as of March 26, 
2008.  

In October 2003, the veteran underwent a VA outpatient mental 
health examination.  According to the examiner, the veteran's 
mood was anxious, and his affect was full.  His memory was 
intact, his though process logical, and his judgment was 
good.  Insight was found to be fair.  The veteran also denied 
a history of suicidal ideations or hallucinations.  

The veteran reported having been married to his current wife 
for approximately 10 years.  He stated he had three children 
whom he was in contact with.  The veteran also reported 
enjoying projects at home, socializing with his family, and 
taking his boat out on the weekends.  A GAF score of 48 was 
assigned. 

The veteran's first VA examination for PTSD took place in 
March 2005.  According to the examiner, the veteran exhibited 
a great deal of anxiety surrounding airplanes and driving an 
automobile.  The veteran reportedly has frequent nightmares 
about the plane crash of 1959, interrupting his sleep most 
nights during the week.  The veteran also reported bouts of 
depression lasting for several hours at a time, during which 
the veteran has no psychic drive.  

The examiner described the veteran as clean and tidy in his 
appearance.  The veteran was cooperative during the 
examination, and had no difficulty in speech or expressing 
himself.  The veteran reported that he was not suicidal or 
homicidal, and the examiner found no indication of a thought 
disorder.  The veteran was found to be alert and oriented, 
with good concentration and memory.  No impairment of memory, 
insight or judgment was found.  

The examiner also noted that the veteran was sociable, having 
a relationship with his wife, staying in contact with his 
three adult children, and having friends he goes to dinner 
with.  The veteran also reported that he performs all of the 
household chores, aside from cooking.  A GAF score of 51 was 
assigned at the conclusion of the examination.  

Another VA psychiatric examination took place in March 2008.  
According to the veteran, he was experiencing increased 
depression, spending more of the day isolated and asleep.  
The veteran also reported a constant feeling of anxiety and a 
loss of interest in activities.  The examiner concluded that 
the veteran was mildly anxious at the time of examination.  
The examiner also concluded that the veteran was oriented to 
time, place and person.  The examiner also described the 
veteran's thought process as easily distracted and his 
thought content as paranoid.  

The veteran also reported sleep impairment occurring 
approximately 50 percent of the time, but he did note that 
nightmares were occurring with less frequency.  The examiner 
found no hallucinations, delusions, or impaired judgment or 
insight.  Memory was found to be normal, aside from a mild 
impairment of recent memory resulting in the occasional loss 
of car keys or his glasses.  The examiner further concluded 
that the veteran had no obsessive or ritualistic behavior, 
panic attacks or homicidal or suicidal ideations.  Impulse 
control was found to be fair and it was noted that the 
veteran's ability to maintain his personal hygiene has 
diminished since his last examination.  A GAF score of 59 was 
assigned, and the examiner concluded that the veteran's 
chance of improvement upon further treatment was fair.  

VA also received a private psychiatric evaluation report 
dated in January 2005 and signed by a Dr. J.A.  According to 
this report, the veteran complained of persistent feelings of 
anxiety, irritability and social isolation.  The veteran also 
reported social isolation and panic episodes involving images 
from the plane crash.  Dr. J.A. concluded that the veteran's 
orientation, speech, thought process and judgment were 
normal.  The examiner did conclude that the veteran exhibited 
symptoms of depression and anxiety.  

As noted, the veteran is currently rated as 10 percent 
disabled for his PTSD.  The next-higher disability rating is 
30 percent, which requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

Based on the March 26, 2008 VA examination, the Board finds 
that the veteran is entitled to the next-higher disability 
evaluation of 30 percent as of that time.  The veteran 
described a decreased ability to perform his work around the 
house.  The examiner also noted that the veteran was 
depressed, anxious and paranoid.  Chronic sleep impairment, 
while improving, still existed at the time of this 
examination.  Finally, it was noted that the veteran has mild 
impairment of recent memory.  As such, the Board finds that 
the veteran met the criteria for the next-higher disability 
rating of 30 percent as of March 26, 2008.  

However, the evidence fails to establish that a disability 
evaluation of 30 percent was warranted prior to March 2008.  
Staged ratings are appropriate when the evidence demonstrates 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

According to the October 2003 outpatient treatment report and 
the March 2005 VA examination, the veteran had no memory 
impairment.  While these records do indicate that the veteran 
suffered from depression, sleep impairment and anxiety at 
this time, they did not result in the level of impairment 
envisioned by the next-higher disability evaluation of 30 
percent.  The veteran was noted to socialize and still 
perform all of the household chores at this time.  Likewise, 
while the January 2005 private psychiatric report does note 
social isolation, there is no indication that the veteran 
experienced social or occupational impairment of such a 
degree that he had intermittent periods of inability to 
perform his tasks.  Therefore, the Board concludes that the 
veteran did not meet the criteria necessary for a disability 
rating in excess of 10 percent prior to March 2008.  

The Board also concludes that the veteran does not meet the 
requirements for the next-higher disability rating of 50 
percent as of March 26, 2008 or thereafter.  A 50 percent 
rating is warranted if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  

According to the March 2008 VA examination report, the 
veteran's affect was normal.  There was no impairment in his 
speech, and he experienced no panic attacks.  There was no 
impairment found in the veteran's long-term memory, his 
judgment or his insight.  Finally, the veteran maintains 
contact with his children and has been married to his current 
wife for well over a decade.  This indicates that the veteran 
does not have difficulty in maintaining effective social 
relationships.  As such, the Board concludes that the veteran 
is not entitled to a disability rating of 50 percent at any 
time since filing his claim.  

The Board finds that a disability evaluation of 30 percent is 
warranted as of March 26, 2008.  However, the preponderance 
of the evidence is against the claim for an initial 
disability evaluation in excess of 10 percent, so the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable, and that claim must be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for scars of the face, forehead and neck is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for severed flexor tendons, right (dominant) second 
and third fingers is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for neuropathy of the left axillary nerve status post 
dislocation of the left acromioclavicular joint and deformity 
of the humerus is denied.  

A separate 10 percent disability evaluation for degenerative 
arthritis of the left shoulder is granted.  

Entitlement to a disability evaluation in excess of 20 
percent for third degree burn scars of the right lower 
extremity is denied.  

Entitlement to a compensable disability for a scar of the 
right thigh is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD) is 
denied.  

Entitlement to a disability evaluation of 30 percent for PTSD 
is granted from March 26, 2008.  


REMAND

The veteran contends that he should be service-connected for 
a discrepancy of approximately 1.5 inches in the length of 
his legs, as well as for a lumbar spinal disorder.  The 
veteran contends that these disorders have arisen as 
secondary to his service-connected left shoulder disorder.  
Currently, there is insufficient evidence of record for 
appellate review to proceed on this matter. 

Specifically, according to an August 2003 outpatient 
treatment note, the etiology of the discrepancy in the 
veteran's legs is unknown.  The veteran submitted a note from 
his podiatrist dated February 2005, opining that the 
discrepancy in length of the veteran's extremities may be due 
to the veteran's shoulder arthropathy.  This language is 
insufficient for a grant of service connection, but it is 
sufficient to warrant a VA medical opinion.  VA has not 
provided a medical opinion as to etiology as of yet.  
Additionally, the veteran's service medical records indicate 
a possible injury to the veteran's knee after the plane crash 
of 1959.  No opinion has been provided as to whether this 
knee injury may be etiologically related.  

Regarding the veteran's lumbar spine disorder, August 2003 X-
ray images reveal degenerative changes of the lumbar spine.  
A September 2003 VA outpatient treatment note also indicated 
that the examiner was ruling out whether the veteran's spinal 
disorder may be due to the plane crash of 1959.  In February 
2004, a VA examination concluded that the veteran's spinal 
disorder was less likely than not due to the shortening of 
his right lower extremity.  However, no opinion was provided 
as to whether the degenerative changes in the veteran's 
lumbar spine may be related to the plane crash of 1959.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded VA 
orthopedic examination of the lower 
extremities.  The claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Does the veteran have a discrepancy in 
the length of his lower extremities?

(b) If so, is it at least as likely as not 
that this discrepancy is a result of the 
veteran's military service, to include the 
plane crash of 1959?  Likewise, an opinion 
should be provided as to whether it is at 
least as likely as not that the 
discrepancy in the veteran's lower 
extremities is due to any of his service-
connected disabilities, or his lumbar 
spinal disorder, assuming such a disorder 
is found.  

A complete rationale for the opinion 
expressed must be provided.  

2.  The veteran should also be afforded VA 
orthopedic examination of the lumbar 
spine.  The claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Does the veteran have a current 
disorder of the lumbar spine?

(b) If so, is it at least as likely as not 
that this discrepancy is a result of the 
veteran's military service, to include the 
plane crash of 1959?  Likewise, an opinion 
should be provided as to whether it is at 
least as likely as not that the veteran's 
spinal disorder is a result of any of his 
service-connected disorders, or due to the 
discrepancy in the veteran's lower 
extremities, assuming such a discrepancy 
is found.  

A complete rationale for the opinion 
expressed must be provided.  

3.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


